Exhibit 10.2

 

March 15, 2005

 

Mr. Bruce Labovitz

10501 Springvale Forest Ct

Great Falls, Virginia 22066

 

RE:                                       Life Insurance Company (the “Insurance
Company”) Policy number                   dated                , 2005 in the
amount of $3,000,000 covering Bruce Labovitz for the benefit of the Bruce
Labovitz or his designee (the “Life Insurance Policy”)

 

Dear Bruce,

 

This letter is to memorialize our understanding regarding the payment of the
premiums associated with the above referenced Life Insurance Policy. Comstock
Homebuilding Companies, Inc. (the “Company”) agrees to reimburse you for premium
payments you make in connection with the Life Insurance Policy as set forth
herein. These payments will be in addition to your Base Salary and Bonus
Compensation as defined in your Employment Agreement dated            , 2005
(the “Employment Agreement”), will be in addition to the standard insurance
benefits provided by the Company to its employees, and will be made by
reimbursement of these expenses in accordance with the Employee Handbook
policies regarding reimbursements, for a period covering January 1, 2005 through
December 31, 2008. The annual premium reimbursement payable by the Company shall
not exceed $6,000.00, which shall be the only responsibility of the Company
hereunder and you, and Bruce Labovitz agree to hold harmless and indemnify the
Company from any claims of any kind from any party resulting from the
non-payment of premiums associated with the policy or the failure of the
insurance company you select to honor a claim. The amounts so paid by the
Company shall be treated as 1099 income to you and shall be reported as such to
all applicable taxing authorities.

 

The Company’s obligation to make these reimbursement payments of premiums paid
by you shall cease immediately upon the occurrence of any of the following
events: (i) your death, (ii) termination of your employment for Cause, as that
term is defined in the Employment Agreement, (iii) your resignation for reasons
other than Good Reason, as that term is defined in the Employment Agreement,
(iv) any situation which would trigger accelerated vesting of all unvested
shares (the “Unvested Shares”) under the terms of your Restricted Stock
Agreement dated December 14, 2004 (the “Stock Agreement”), (v) the occurrence of
any event which, pursuant to the Employment Agreement or the

 

--------------------------------------------------------------------------------


 

Stock Agreement, would make you ineligible to receive the Unvested Shares, or
(vi) the vesting of stock valued at the time of vesting(s) in the cumulative
amount of $3,000,000.

 

Please return a signed copy of this letter, acknowledging your agreement with
the conditions set forth herein along with a copy of the Life Insurance policy
and the invoice for the first annual premium.

 

Sincerely,

 

 

/s/ Christopher Clemente

 

/s/ Bruce Labovitz

 

Christopher Clemente

Bruce Labovitz

Chief Executive Officer

 

 

 

Seen and agreed to on this day of            , 2005:

Bruce Labovitz Family Insurance Trust

 

 

 

 

 

By:

/s/ Bruce Labovitz

 

 

Name:

Bruce Labovitz

 

 

 

--------------------------------------------------------------------------------